      Case 3:16-md-02741-VC Document 10347-1 Filed 04/09/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
LIABILITY LITIGATION
                                                   Case No. 3:16-md-2741-VC

This document relates to:                          [PROPOSED] ORDER GRANTING JOINT
                                                   REQUEST FOR EXTENSION OF TIME OF
All Actions                                        DEADLINES IN PRETRIAL ORDER NO. 208
                                                   REGARDING WAVE 2

       THIS CAUSE having come before the Court on the parties’ Joint Request for Extension

of Time to Deadlines in Pretrial Order No. 208 Regarding Wave 2. Having reviewed said request

and finding good cause shown, the Court hereby GRANTS the parties’ Joint Request for

Extension of Time to Deadlines in Pretrial Order No. 208 Regarding Wave 2. Accordingly, all

Wave 2 deadlines in this MDL are extended by sixty (60) days, as set forth below. In light of the

unprecedented and uncertain circumstances surrounding the COVID-19 pandemic, further

continuances and extensions may be warranted.

Wave 2 Timeline:


  Event                                                           Date
  Plaintiff Fact Sheets (including all relevant authorizations)   No change from previous
  due for any plaintiffs who have not yet provided them.          order
  Each plaintiff will provide any medical records in his/her      No change from previous
  possession and/or his/her counsel’s possession to defense       order
  counsel.
  Deficiency letter(s) sent.                                      No change from previous
                                                                  order
  Deadline to cure Plaintiff Fact Sheet deficiencies. The parties No change from previous
  may file a consolidated letter brief regarding any disputes order
  about whether a deficiency exists.
  Close of fact discovery.                                        July 28, 2020
  Plaintiffs’ expert reports due.                                 August 17, 2020
      Case 3:16-md-02741-VC Document 10347-1 Filed 04/09/20 Page 2 of 2




  The parties should file a letter brief identifying any disputes   August 24, 2020
  over the applicable state law for the wave 2 cases. For cases
  where that is undisputed, the parties should file a stipulation
  identifying the governing state law.
  Monsanto’s expert reports due.                                    September 7, 2020
  Close of expert discovery.                                        October 7, 2020
  Monsanto’s Daubert and summary judgment briefs due.               October 26, 2020
  Plaintiffs’ opposition and cross-motions re:                      November 16, 2020
  Daubert and summary judgment due.
  Monsanto’s oppositions and replies re: Daubert and summary December 4, 2020
  judgment due.

  Plaintiffs’ replies re: Daubert and summary judgment due.         December 18, 2020
  Daubert hearing (if necessary).                                   January 18, 2021

       IT IS SO ORDERED.

Dated: April __, 2020


                                             ____________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
